Calhoon, J.,
delivered the opinion of the court.
We do not think there was such an abuse of discretion in refusing a change of venue as warrants the intervention of this court. Bishop v. State, 62 Miss., 290; Dillard v. State, 58 Miss., 368. If there was error, we should -not interfere where, as here, appellant. did not exhaust his peremptory challenges. See the authorities cited in the brief of the assistant attorney-general on this point.
*428Appellant seems to have had a perfectly fair trial, and his defense was conducted by his counsel with very great ability. He had every principle of law to which he was entitled embodied in the instructions given by the court. His thirteenth instruction was properly refused. Others of them gave him the full benefit of any reasonable doubt. This does no more, and was unnecessary, and is a useless refinement. Belief in a charge implies conscientious belief, and the jury were repeatedly told to acquit unless satisfied of his guilt beyond every reasonable doubt. This is enough, and carries with it the idea that they might believe him guilty, and yet should acquit unless they believed it — equal to “conscientiously” believed it — beyond reasonable doubt. The tenth instruction was properly refused. It omits the vital feature that the overt acts might reasonably induce, and did induce, the belief of danger of death or great bodily harm then about to be done the accused. It directs • this conclusion as matter of law, without reference to belief or what the jury might conclude from the facts shown. The modification of the ninth instruction is quite clearly not reversible error in this case, as the question — if there was a question — was one of danger of life from a pistol about to be drawn, and the accused testified that he thought his life was in danger and shot to save it. The modification of the fourteenth charge cannot properly be complained of. It sought to exonerate Began for shooting deceased “in the back,” and the court interposed the proviso that he had grounds to believe, and did believe, it was necessary to shoot him in the back “to protect himself from great bodily harm.” This assumes no fact not assumed by the charge as offered.
This case will not be reversed because of the language of the district attorney used in argument. No objection was made at the time it was used. Powers v. State, 83 Miss., 691 (36 South. Rep., 6); Cartwright v. State, 71 Miss., 82 (14 South. Rep., 526). The evidence very amply sustains the verdict.

Affirmed.